DETAILED ACTION
This is the First Office Action on the Merits based on the 17/171,016 application filed on 02/09/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  
On lines 3-4, “the second side” should be corrected to ---the opposite second side---
Claim 5 is objected to because of the following informalities:  
On line 2, “the second side” should be corrected to ---the opposite second side---
On line 3, “said transparent” should be corrected to ---said at least one transparent---
On line 4, “the use” should be corrected to ---use---
Claim 6 is objected to because of the following informalities:  
On line 3, “the bag” should be corrected to ---the boxing bag---
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 7, “closure means” has been interpreted under 35 USC 112(f). Claim 8 discloses that the closure means includes zip closure, Velcro closure and hermetic closure

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2021/0178241).

Regarding claim 1:
Jones discloses  a body (20 body of the punching bag) extending between a lower surface (second end 12) and an opposite upper surface (first end 11) along a longitudinal direction and having a peripheral surface connecting the lower surface and the upper surface (see Figure 1); a housing (control system 30) configured to accommodate a multimedia device (display 35, which has been discloses as being multiple devices including a tablet, see paragraph [0017]. The Examiner notes that the Applicant has disclosed that a tablet is a multimedia device); wherein the housing is integrated with the body and is defined on the peripheral surface of said body (see Figure 1).


    PNG
    media_image1.png
    520
    611
    media_image1.png
    Greyscale


Regarding claim 9:
Jones discloses  that the housing is arranged near the upper surface of the body (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2021/0178241).
Jones discloses the device as substantially claimed above. 

Regarding claim 10:
Jones discloses  that the claimed invention except for that the housing is arranged near the lower surface of the body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the housing to be near the lower surface of the body, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. The Examiner notes that Jones discloses different embodiments of a punching bag, including one that is self-standing. It would be obvious to place the housing near the base of the self-standing punching bag. 


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2021/0178241) in view of  Helanto (US 10,130,841).
Jones discloses the device as substantially claimed above. 

Regarding claim 2:
Jones discloses that the housing is on the punching bag, but fails to disclose how the housing and the multimedia device are mounted to the punching bag.
 Specifically, Jones fails to disclose the housing comprises a pocket extending between a first and an opposite second side along a first extension direction of the pocket and having an opening arranged between the first and the second side, the multimedia device being insertable in the pocket through the opening.
Helanto teaches a belt that is configured to be placed around a punching bag  (see Figures 1-4), the belt having a pocket (9) that is continuous with the peripheral surface of the belt (see Figures 1-4) and configured to hold a LED display (analogous to a multimedia device). Helanto further discloses that the pocket extends between a first and an opposite second side along a first extension direction of the pocket and having an opening arranged between the first and the second side, the multimedia device being insertable in the pocket through the opening.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jones such that the housing comprises a pocket to hold the multimedia device, as taught by Helanto, to allow the user to easily remove the multimedia device for charging or maintenance.  

Regarding claim 3:
Jones as modified by Helanto discloses that the pocket is made in a single piece with the peripheral surface of the body (see rejection of claim 2 above, the pocket of Helanto is formed of a single piece of the peripheral surface of the body of Helanto, see Figure 2 of Helanto).

Regarding claim 4:
Jones as modified by Helanto discloses that the first extension direction of the pocket is parallel or perpendicular to the longitudinal direction (see Figures 1-4).



Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2021/0178241) in view of  Berning et al  (US 2012/0118451).
Jones discloses the device as substantially claimed above. 

Regarding claim 2:
Jones discloses that the housing is on the punching bag, but fails to disclose how the housing and the multimedia device are mounted to the punching bag.
 Specifically, Jones fails to disclose the housing comprises a pocket extending between a first and an opposite second side along a first extension direction of the pocket and having an opening arranged between the first and the second side, the multimedia device being insertable in the pocket through the opening.
Berning et al discloses a pocket (410) integral with the body of a golf club cover, the pocket extending between a first and an opposite second side along a first extension direction of the pocket (see Figure 2) and having an opening (see Figure 4) arranged between the first and second side, the multimedia device (420) configured to be insertable through the opening (see Figure 4). Berning et al further teaches a wall (the back of the pocket, see Figure 4) connecting the first and second sides of the pocket and defining the opening of the pocket (see Figure 4), said wall having at least one transparent portion (“The one or more pockets 410 of the cover 200 of the golf club 100 optionally contain a transparent plastic cover for viewing of items contained in the pocket 410” see paragraph [0056]), said transparent portion exposing the multimedia device to view and allowing the use of the multimedia device when said multimedia device is inserted in the pocket and/or that said wall is made of elastic material and is configured to stably and reversibly constrain the multimedia device to the body of the bag (“Optionally, the pocket 410 of the cover 200 of the golf club 100 includes an outer mesh side, which is an elastic material or band, which is stretchable and provides a retractive force allowing insertion and holding of items, such as a music player.” See paragraph [0056]).  Berning et al also teaches that the pocket can have a zipper (see paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jones such that the housing comprises a pocket to hold the multimedia device, as taught by Berning et al, to allow the user to easily remove the multimedia device for charging or maintenance.  

Regarding claim 3:
Jones as modified by Berning et al discloses that the pocket is made in a single piece with the peripheral surface of the body (see Figure 4 of Berning et al).

Regarding claim 4:
Jones as modified by Berning et al discloses that the first extension direction of the pocket is parallel or perpendicular to the longitudinal direction (see Figure 4 of Berning et al).

Regarding claim 5:
Jones as modified by Berning et al discloses that the pocket comprises a wall connecting the first and the second sides of the pocket and defining the opening of the pocket, said wall having at least one transparent portion, said transparent portion exposing the multimedia device to view and allowing the use of the multimedia device when said multimedia device is inserted in the pocket  (see rejection of claim 2 above).

Regarding claim 6:
Jones as modified by Berning et al discloses that said wall is made of elastic material and is configured to stably and reversibly constrain the multimedia device to the body of the bag (see rejection of claim 2 above).

Regarding claim 7:
Jones as modified by Berning et al discloses that the housing comprises closure means configured to reversibly close the opening of the pocket (see rejection of claim 2, above).

Regarding claim 8:
Jones as modified by Berning et al discloses that said closure means are selected from the group comprising zip closure, Velcro closure and hermetic closure (see rejection of claim 2 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784